DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks filed on January 24, 2022 is acknowledged. Claims 1-16 pending in this application. 

Election/Restrictions
Applicant’s election of the mixture of hydrolyzed collagen, collagen peptide powder, collagen tripeptide, and carnosine (claim 5) in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, after further consideration the election requirement has been withdrawn. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on April 9, 2020 is acknowledged. A signed copy is attached to this office action. 

REASONS FOR ALLOWANCE
the closest prior art is that of Choi et al. (US 2014/0352031). 
Choi discloses a mask pack impregnated with a liquid cosmetic preparation, being applied  to a human skin surface, in particular a facial skin surface. The mask pack includes a non-woven fabric layer and a nanofiber layer including a hydrophilic polymer, wherein said nanofiber layer is bonded to the nonwoven layer (abstract). 
A nonwoven fabric including a hydrophilic fiber is preferred in order to facilitate the impregnation of a liquid cosmetic preparation. The hydrophilic fiber may be at least one selected from rayon, cotton, pulp, nylon, cellulose, etc. (paragraph 0018). 
Choi does not disclose the non-woven fabric layer is hydrophobic.  There is no motivation or suggestion in the art to substitute a hydrophobic non-woven layer for the hydrophilic non-woven fabric layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615